Case 8:16-cv-02549-TPB-CPT Document 269 Filed 07/14/20 Page 1 of 2 PageID 10767




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


 DISH NETWORK, LLC,
 a Colorado limited liability company,

          Plaintiff,

                                                           Case No. 8:16-cv-2549-TPB-CPT
 v.                                                        Honorable Judge Thomas P. Barber
                                                           Magistrate Judge Christopher P. Tuite
 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,


       Defendants.
 ___________________________________/

                                    NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Derrick L. Clarke, Esq. of the Law Office of Derrick L.

 Clarke, P.A., hereby files this Notice of Appearance as Co-Counsel on behalf of Defendants, Mr.

 Gaby Fraifer, Planet Telecom, Inc., and Tele-Center, Inc., and would request that copies of any

 and all future pleadings, Orders and other matters filed by the parties and the Court in this case be

 provided to the undersigned attorney at the below specified addresses.


 Dated:           July 14, 2020                Respectfully submitted,

                                               By: /s/ Derrick L. Clarke
                                                    Derrick L. Clarke, Esq. (FBN: 95550)
                                                    E-Mail: dclarke@dclarkelegal.com
                                                    The Law Office of Derrick L. Clarke, P.A.
                                                    146 2nd Street North. Suite 310
                                                    St. Petersburg, FL 33701
                                                    Tel: 727.379.4434

                                                    Attorney for Defendants Gaby Fraifer, Tele-
                                                    Center, Inc., and Planet Telecom, Inc.
Case 8:16-cv-02549-TPB-CPT Document 269 Filed 07/14/20 Page 2 of 2 PageID 10768




                                  CERTIFICATE OF SERVICE

        I certify that on this 14th day of July, 2020, I electronically filed the foregoing document

 with the Court’s CM/ECF system. I also certify that the foregoing document is being served this

 day on all counsel of record, either via transmission of Notices of Electronic Filing generated by

 the CM/ECF system or in some other authorized manner for those counsel or parties not authorized

 to receive electronically, Notices of Electronic Filing.


                                                       /s/ Derrick L. Clarke
                                                          Derrick L. Clarke




                                                   2
